697 F.2d 103
In re GRAND JURY MATTER (WITNESS RW).
No. 82-1183.
United States Court of Appeals,Third Circuit.
Argued Dec. 16, 1982.Decided Dec. 29, 1982.

Anna M. Durbin, Asst. Federal Defender (argued), Defender Ass'n of Philadelphia, Philadelphia, Pa., for appellant.
Peter F. Vaira, U.S. Atty., Walter S. Batty, Jr., Asst. U.S. Atty., Chief of Appeals, John J. Rosenberg (argued), Asst. U.S. Atty., Philadelphia, Pa., for appellee.
Before HUNTER and GARTH, Circuit Judges, and STERN, District Judge.*
PER CURIAM:


1
The issue presented by this appeal is whether, under 28 U.S.C. Sec. 1821, a subpoenaed witness is entitled to the $30 per day fee for attendance at court when that witness was serving a criminal sentence.


2
Appellant (the witness RW) was subpoenaed by a federal grand jury on January 5, 1982, to provide handwriting exemplars.  At that time the witness was serving a state sentence in the Schuylkill County Jail.  After the witness refused to provide handwriting exemplars, a Writ of Habeas Corpus and Testificandum was issued and he was brought, in the custody of United States Marshals, to the Philadelphia Detention Center.  The witness was housed there while government attorneys, and an appointed Public Defender, convinced him to provide the handwriting exemplars.  He remained at the Detention Center for another two days while arrangements were made for his return to Schuylkill County Jail.


3
On January 20, 1982, the witness filed a motion to compel payment of witness fees pursuant to 28 U.S.C. Sec. 1821(b).  After briefing, Judge James T. Giles of the District Court for the Eastern District of Pennsylvania denied the witness's motion for the various reasons expressed in his opinion, In re Witness Fees for Prisoner, 533 F.Supp. 401 (E.D.Pa.1982).


4
For substantially the same grounds expressed in Judge Giles' well-reasoned opinion, we agree that 28 U.S.C. Sec. 1821 does not require the payment of fees for attendance at court to prisoners serving criminal sentences.


5
The judgment of the district court will be affirmed.



*
 Honorable Herbert J. Stern, United States District Court for the District of New Jersey, sitting by designation